UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 333-152959 YouChange Holdings Corp (Exact name of registrant as defined in its charter) Nevada 51-0665952 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2209 W. 1st Street, Suite A113 Tempe, Arizona (Zip Code) (Address of principal executive offices) 866-712-9273 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo þ The number of Common Shares of the Registrant outstanding as of April 30, 2012 was 41,164,269. DOCUMENTS INCORPORATED BY REFERENCE - None INDEX TO FORM 10-Q FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2012 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of March 31, 2012 (unaudited) and June 30, 2011 2 Unaudited Condensed Consolidated Statements of Operations for the Three and Nine Months Ended March 31, 2012 and 2011 and for the Period FromAugust 22, 2008 (Inception) to March 31, 2012 3 Unaudited Condensed Consolidated Statement of Changes in Shareholders' Equity (Deficit) for the Period from August 22, 2008 (Inception) to March 31, 2012 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Nine Months Ended March 31, 2012 and 2011 and for the Period From August 22, 2008 (Inception) to March 31, 2012 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II - OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 29 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements YOUCHANGE HOLDINGS CORP (A DEVELOPMENT STAGE ENTERPRISE) CONDENSED CONSOLIDATED BALANCE SHEETS March 31, June 30, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Inventory Prepaid expenses and other current assets Total current assets Advances to Feature Marketing Property and equipment - net Capitalized software costs Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and other accrued expenses $ $ Accrued interest payable Notes and advances payable - related party Notes payable - short-term - Convertible notes payable - short-term, net of discount of $26,638 and nilas of March 31, 2012 and June 30, 2011, respectively Total current liabilities Convertible notes payable - long-term - Convertible notes payable - related party, net of discount of nil and $20,729 as of March 31, 2012 and June 30, 2011, respectively - Total liabilities Shareholders' equity: Common stock, $.001 par value; 60,000,000 shares authorized;40,089,269 and 38,426,227 shares issued as of March 31, 2012 and June 30, 2011,respectively;40,014,269 and 38,351,227 shares outstanding as of March 31, 2012 and June 30, 2011, respectively Additional paid-in capital Treasury stock, at cost (75,000 common shares as of March 31, 2012 and June 30, 2011, respectively) ) ) Deficit accumulated during the development stage ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ Note: Balance check - - Working capital ) ) The accompanying notes are an integral part of these Condensed Consolidated Financial Statements. 2 YOUCHANGE HOLDINGS CORP (A DEVELOPMENT STAGE ENTERPRISE) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Period from August 22, Three Months Ended Nine Months Ended (Inception) to March 31, March 31, March 31, Net revenues $ Cost of products sold Gross profit Operating expenses: Professional fees Salaries and wages Licensing fees - - - General and administrative Marketing Expense of reverse merger - Total operating expenses Loss from operations ) Other income (expense): Interest income Interest expense ) Total other income (expense) Net loss $ ) $ ) $ ) $ ) $ ) Basic and diluted net loss per common share $ ) $
